PER CURIAM:
Claimant is a retired employee of the Fayette County West Virginia Board of Education, which is covered by respondent. In June 1980, claimant became eligible for Medicare coverage. This information was not, apparently, related to respondent, who continued to withhold the full amount of insurance premiums from claimant’s retirement payments, instead of a reduced amount. The excess withholding from June 1, 1981 to June 30, 1982, the period covered by this claim, amounts to $332.76.
Richard A. Folio, Administrative Assistant of the Public Employees Insurance Board, testified that a refund for that period was not made because it occurred in a prior fiscal year. The Court, therefore, makes an award to claimant in the amount of $332.76.
Award of $332.76.